 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS BARRON,                                    No. 2:19-cv-119-EFB
12                        Plaintiff,
13            v.                                        ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                          Defendant.
16

17

18          Plaintiff filed a complaint seeking judicial review of a final decision of the Commissioner

19   of Social Security denying his application for disability insurance benefits. ECF No. 1. He has

20   filed an application for leave to proceed in forma pauperis, but the form is unsigned and

21   incomplete. See ECF No. 2. Rule 11 of the Federal Rules of Civil Procedure requires that

22   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record

23   in the attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.

24   11(a). The court cannot rule on plaintiff’s application for leave to proceed in forma pauperis

25   because plaintiff has not signed it.

26          Accordingly, it is hereby ORDERED that:

27          1. Plaintiff’s application for leave to proceed in forma pauperis (ECF No. 2) is denied

28   without prejudice.
                                                        1
 1          2. Within 14 days from the date of this order, plaintiff shall submit a signed and complete
 2   affidavit in support of his request for leave to proceed in forma pauperis. Failure to comply with
 3   this order may result in a recommendation that action being dismissed.
 4   DATED: January 24, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
